The petition for reargument in the above entitled action is in all respects denied.
However, for purposes of clarity, some statement should be made concerning the interpretation of 1 Mason Minn. St. 1927, § 4268. As we read the statute, it was the clear intention of its framers to exclude from the operation of the workmen's compensation act both "domestic servants" and persons whose employment is casual. There is no reasonable basis for reading into the statute the requirement that a domestic servant's employment must be casual before he is within this provision. If the statements in the case of Billmayer v. Sanford,177 Minn. 465, 225 N.W. 426, can be construed to place *Page 524 
a different construction on this statute, they are overruled, and the law is as stated herein.
Rehearing denied.